Conviction is for the murder of Lewis W. Chamberlain, punishment assessed at death.
The record contains neither exceptions to the court's charge nor bills of exception, nor special requested charges. The facts not only establish the guilt of accused, but show a premeditated, most brutal, and dastardly killing, without justification, or any mitigating circumstances whatever, and warranted the jury in assessing the extreme penalty.
Appellant is a negro, as was also the deceased, who was the owner of an automobile. In preparation for the killing appellant on several occasions a few days before the killing had approached different people in an effort to secure a pistol. On Sunday afternoon he succeeded in borrowing one. On Monday morning, about three o'clock, he went to deceased's home, waked him up and requested him to take appellant somewhere in deceased's car, saying he would tell him where after they were on the way. They drove out on the road some distance from Marshall, at which point appellant shot deceased three times, and then bashed his head in with the butt of the pistol. Appellant possessed himself of the title papers of the automobile and stuffed deceased's body under a bridge. Appellant then returned to *Page 479 
Marshall, picked up his wife, a friend and his wife, and drove to Dallas where he sold the car for $750.00, forging the name of the dead man to the transfer of title. Appellant divided the money with his companions and they spent the most of it in Dallas frolicking, and in the purchase of clothes, etc., after which they returned to Marshall by bus. The body of deceased was discovered. Investigation by the officers revealed the foregoing facts, which were developed on the trial.
Any verdict other than one assessing the death penalty would have failed to meet the just demands of the law.
The judgment is affirmed.